 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   CRYSTAL RICHARDSON-BASS,                          Case No. 1:19-cv-01566-AWI-SAB

10                   Plaintiff,                        ORDER CONTINUING SETTLEMENT
                                                       CONFERENCE DATE
11          v.
                                                       (ECF Nos. 39, 40)
12   STATE CENTER COMMUNITY COLLEGE
     DISTRICT, et al.,
13
                     Defendants.
14

15          On April 29, 2021, the parties filed a stipulation requesting the settlement conference

16 currently set for June 17, 2021, be continued to a date after August 16, 2021. (ECF No. 40.)

17          Accordingly, IT IS HEREBY ORDERED that the settlement conference set for June 17,

18 2021, is CONTINUED to August 31, 2021, at 9:30 a.m. in Courtroom 8 before United States

19 Magistrate Judge Barbara A. McAuliffe.         The parties are further directed to review the

20 requirements for proceeding with the settlement conference previously issued (ECF No. 39 at 6-

21 7), however, Judge McAuliffe may issue a subsequent order setting forth different or additional

22 requirements prior to the scheduled settlement conference.

23
     IT IS SO ORDERED.
24

25 Dated:        May 4, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                   1
